ELLISON, P. J.
Defendant was convicted for keeping a bawdyhouse contrary to the ordinace of the city of Columbia.
There were two witnesses for the prosecution (the marshal and his deputy) and none for the defense. The marshal asked the defendant “who was running that house at that time and she said she was running it. . . . And she said she had five girls,” and gave their names to the officer. It was further shown that the reputation of these girls and the house where they *394were being kept, was immoral. This was sufficient to sustain the verdict. Though not the same evidence, this is said to be a companion case to State v. Stout, (not yet reported) 162 S. W. Rep. 1064. The .iudgment is affirmed.
All concur.